     3:20-cv-01051-DCN-SVH     Date Filed 07/17/20     Entry Number 22   Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Johnathan Martia Daniels,             )        C/A No.: 3:20-1051-DCN-SVH
                                          )
                                          )
               Plaintiff,                 )
                                          )
         vs.                              )
                                          )                    ORDER
    Siemens Smart Infrastructure;         )
    Siemens U.S.A.; Siemens               )
    Aktiengesellschaft; Joe Kaeser;       )
    and Michael Conaghan,                 )
                                          )
               Defendants.                )
                                          )

        Johnathan     Martin    Daniels       (“Plaintiff”)   sues   Siemens   Smart

Infrastructure; Siemens U.S.A.; Siemens Aktiengesellschaft; Joe Kaeser; and

Michael Conaghan (collectively “Defendants”) for alleged violations of his civil

rights during his employment. 1 Plaintiff brings claims under Title VII of the

Civil Rights Act of 1964 as amended, 42 U.S.C. § 2000e et seq. (“Title VII”); the

Family Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq. (“FMLA”); and 42

U.S.C. § 1981.



1 Plaintiff’s complaint does not indicate which of these entities was his
employer, alleging only that Siemens Smart Infrastructure and Siemens USA
are subsidiaries of Siemens Aktiengesellschaft. Plaintiff refers to the three
entities collectively as Siemens in his complaint. Additionally, he alleges
Conoghan is a Human Resources consultant for Siemens and Kaeser is
President and Chief Executive Officer of Siemens Aktiengesellschaft. [ECF No.
1-1 at 1–2].

                                          1
     3:20-cv-01051-DCN-SVH   Date Filed 07/17/20   Entry Number 22   Page 2 of 8




        This matter comes before the court on Plaintiff’s motion to amend his

complaint [ECF No. 19] and his motion for an extension of time to respond to

the court’s June 17, 2020 order [ECF No 20]. All pretrial proceedings in this

case were referred to the undersigned pursuant to the provisions of 28 U.S.C.

§ 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(g) (D.S.C.).

I.      Procedural History

        Plaintiff filed his complaint on March 13, 2020. [ECF No 1]. On June 17,

2020, the Honorable Bristow Marchant, United States Magistrate Judge,

issued an order directing Plaintiff to bring this case into proper form by July

8, 2020, by providing a copy of his right to sue letter from the Equal

Employment Opportunity Commission and to provide service documents for

all defendants, including two defendants residing outside of the United States,

Siemens Aktiengesellschaft and Kaeser (“Foreign Defendants”). [ECF No. 9].

Judge Marchant’s order noted that Foreign Defendants needed to be served in

compliance with the requirements of the Hague Convention, which requires

translations of the documents to be served among other specific service

requirements. Id. at 2–3.

        On July 9, 2020, this matter was reassigned to the undersigned upon

Judge Marchant’s retirement. [ECF No. 12]. On July 13, 2020, Plaintiff filed a

motion to amend his complaint [ECF No. 19] and a motion for an extension

[ECF No. 20]. Plaintiff’s motion to amend seeks to substitute Siemens Smart


                                        2
      3:20-cv-01051-DCN-SVH   Date Filed 07/17/20   Entry Number 22   Page 3 of 8




Infrastructure for Siemens Industry Inc. [ECF No. 19]. In his motion for an

extension, Plaintiff requests additional time to provide English-to-German

translations of service documents on Foreign Defendants. [ECF No. 20].

Plaintiff states that he has already begun requesting bids for such services. Id.

II.      Concerns of the Court

         As Plaintiff is proceeding in forma pauperis pursuant to 28 U.S.C. §

1915, the court is required to review the complaint to determine if it: (1) is

frivolous or malicious; (2) fails to state a claim on which relief may be granted;

or (3) seeks monetary relief against a defendant who is immune from such

relief. Additionally, Rule 1 of the Federal Rules of Civil Procedure states that

the rules “should be construed, administered, and employed by the court and

the parties to secure the just, speedy, and inexpensive determination of every

action and proceeding.” In that vein, and noting that Plaintiff may expend

significant costs in having the service documents translated and served, the

court expresses the following non-exhaustive concerns about the case as

currently styled. The court cannot provide Plaintiff legal advice and makes no

determinations on the legal issues raised below, but warns Plaintiff to seek

counsel or engage in significant legal research before expending significant

funds to serve Foreign Defendants.




                                         3
  3:20-cv-01051-DCN-SVH       Date Filed 07/17/20   Entry Number 22    Page 4 of 8




Title VII Claims Limited to Employer

      Plaintiff may only sue his employer under Title VII. Under Title VII, it

is unlawful for an employer to “fail or refuse to hire or to discharge any

individual, or otherwise discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such

individual’s ... sex.” 42 U.S.C. § 2000e-2(a)(1). Here, it is likely that Plaintiff’s

Title VII claims against entities other than his employer will be dismissed.

Additionally, ordinarily suit under Title VII may be brought “only ‘against the

respondent named in the [administrative] charge.’” Alvarado v. Bd. of Tr’s of

Montgomery Cmty. Coll., 848 F.2d 457, 458 (4th Cir. 1988) (quoting 42 U.S.C.

§ 2000e-5(f)(1)). The court has not had an opportunity to view the Charge of

Discrimination (“Charge”) or determine whether an exception applies, but it

appears multiple defendants are entitled to dismissal of Plaintiff’s Title VII

claim.

No Title VII Claims Against Individual Defendants

      Circuit precedent precludes individual employee or supervisor liability

for violations of Title VII. See Lissau v. Southern Food Serv., Inc., 159 F.3d

177, 180–81 (4th Cir. 1998). Therefore, Plaintiff’s Title VII claims against the

individual defendants will be dismissed.




                                         4
  3:20-cv-01051-DCN-SVH       Date Filed 07/17/20   Entry Number 22    Page 5 of 8




FMLA Claims May be Barred by the Statute of Limitations

      Plaintiff alleges FMLA interference beginning in 2015, the latest of

which occurred in late 2017. He did not bring this lawsuit until March 2020.

The statute of limitations for a claim under the FMLA is two years. 29 U.S.C.

§ 2617(c)(1). But, a three-year statute of limitations applies if the alleged

violation was willful. Id. at § 2617(c)(2). A violation is “willful” if “the employer

‘knew or showed reckless disregard [as to] whether its conduct was prohibited’”

by the FMLA. James v. Autumn Corp., No. 1:08CV777, 2009 WL 2171252, at

*13 (M.D.N.C. July 20, 2009) (quoting Settle v. S.W. Rodgers Co., 182 F.3d 909

(4th Cir.1 999)). The violation must involve “‘more than mere negligence.’” Id.

(quoting Honeycutt v. Baltimore County, Maryland, Civil No. JFM-06-0958,

2007 WL 1858691, at *3 (D.Md. June 18, 2007), aff’d, 278 F. App’x 292 (4th

Cir. 2008)); see Porter v. N.Y. Univ. Sch. of Law, 392 F.3d 530, 531–32 (2d Cir.2

004). Although it is not clear from the face of the complaint, some or all of

Plaintiff’s FMLA claims may be barred by the statute of limitations.

Personal Jurisdiction

      The court may not have personal jurisdiction against many of the

defendants, particularly the Foreign Defendants. Personal jurisdiction arises

out of “some act by which the defendant purposefully avails itself of the

privilege of conducting activities within the forum state.” Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 475 (1985).


                                         5
  3:20-cv-01051-DCN-SVH      Date Filed 07/17/20   Entry Number 22   Page 6 of 8




      There are two types of personal jurisdiction: general and specific.

General jurisdiction is permissible under the due process clause when the

defendant has an enduring relationship with the forum state, and his

connection to and activities in the forum state are so substantial that the

defendant would expect to be subject to suit there on any claim and would

suffer no inconvenience from defending there. Perkins v. Benguet Consol.

Mining Co., 342 U.S. 437, 445 (1952). A court has specific jurisdiction over a

cause of action, which arises directly out of or relates to the defendant’s forum

state activities. Id. Because the South Carolina Supreme Court has held that

the South Carolina long arm statute is deemed to reach the limits of due

process, federal courts normally conduct a single inquiry under the due process

clause. Fed. Ins. Co. v. Lake Shore, Inc., 886 F.2d 654, 657 n. 2 (4th Cir. 1989).

      The United States Supreme Court articulated a two-branch due process

test for determining specific jurisdiction. See World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 291 (1980). The first, the traditional minimum contacts

branch, focuses on the defendant’s connection with the forum state and the

relationship between that connection and the litigation. See Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 471–76 (1985). The second branch is frequently

referred to as the fairness, convenience, or reasonableness branch.

Additionally, the Supreme Court has explained that due process requires

further factual evaluation to determine whether an assertion of personal


                                        6
   3:20-cv-01051-DCN-SVH     Date Filed 07/17/20   Entry Number 22   Page 7 of 8




jurisdiction comports with fair play and substantial justice. See Burger King,

471 U.S. at 476 (quoting Int’l Shoe Co., 326 U.S. at 320).

       The plaintiff has the burden of establishing jurisdiction over the

defendants. New Wellington Fin. v. Flagship Resort Dev., 416 F.3d 290, 294

(4th Cir. 2005). Of particular significance here, a court cannot assert personal

jurisdiction over a foreign parent corporation solely on account of the parent’s

subsidiary conducts business in the forum. Mylan Lab., Inc. v. Akzo, N.V., 2

F.3d 56, 58–60 (4th Cir. 1993). The allegations contained in the complaint

appear to be insufficient to assert personal jurisdiction against Foreign

Defendants. However, personal jurisdiction is an affirmative defense that must

be raised by defendants.

III.   Resolution of the Motions

       With regard to Plaintiff’s motion to amend, the court finds the motion is

more appropriately construed as a motion for substitution. The court grants

the motion and directs the Clerk of Court to substitute “Siemens Industry Inc.”

for the defendant currently named as “Siemens Smart Infrastructure.”

       Plaintiff’s motion for an extension is also granted. Plaintiff is permitted

until August 6, 2020, to comply with Judge Marchant’s June 17, 2020 order

and/or to file a motion to amend the complaint, which requires attaching a

proposed amended complaint for the court’s consideration.




                                        7
  3:20-cv-01051-DCN-SVH    Date Filed 07/17/20   Entry Number 22   Page 8 of 8




     IT IS SO ORDERED.


July 17, 2020                             Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      8
